Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 6/16/2022 in which claims 2-24 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

            Claims 2-21 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grasset (US 5,337,046), (hereinafter, Grasset) in view of Ferra et al., (US 2005/0227704), (hereinafter, Ferra). 

Regarding claim 2, Grasset discloses a method (= contact between a pedestrians wishing to go to a given place and vehicles capable of accommodating the pedestrians in order to transport them to the given place, see col. 1, line 7-12) comprising:
 providing a software application for download via the internet to a first wireless cellular device, for installation on the first wireless cellular device (= portable means made available to pedestrians/FOCUS 1, see col. 2, lines 18-20; and FOCUS 1 comprises electronic payment means, see col. 2, lines 44-55);
 receiving information from a user of the first wireless cellular device to establish an account (= generating a request signal which is representative of data relating to trips wanted by the pedestrian, see col. 3, lines 6-16);
 receiving information entered via the software application selectively downloaded to and installed on the first wireless cellular device, wherein the information is submitted in connection with a request for a service from a user of the first wireless cellular device (= exchange of identities, see col. 3, lines 55-63; and col. 4, line 59-col. 5, line 17);
 a second wireless cellular device, wherein the second wireless device is associated with a provider of the requested service (= request signal is generated, see col. 3, lines 25-51);
 identifying, in connection with the request for service, a proposed meeting point for the user of the first wireless cellular device and the provider of the requested service, wherein the proposed meeting point is a location designated by the user via a user interface of the first wireless cellular device (= exchange of code data on location of the pick up, see col. 3, lines 25-63).
Grasset explicitly fails to disclose the claimed limitations of:
“responsive to the request for service, and contingent on receiving payment information from the user of the first wireless cellular device in association with the account, establishing a temporary tracking and mapping function between the first wireless cellular device and a second wireless cellular device” and  
 “in connection with the temporary tracking and mapping function, and via the software application, causing the rendering of a map on the first wireless cellular device, in a manner that identifies the proposed meeting point and a position of the provider of the requested service, based on location information provided by the second wireless cellular device, relative to the proposed meeting point”.
However, Ferra, which is an analogous art equivalently disclose the claimed limitations of:
“responsive to the request for service, and contingent on receiving payment information from the user of the first wireless cellular device in association with the account (= dispatcher 110 obtain information about reservation, drivers and customers from a persistent storage module 115, see [0027]; dispatcher 110 allows customer to enter a transportation reservation using device 145a by a requesting a reservation form, see [0029]; and typical data to make a reservation are pick-up and drop-off locations and billing information, see [0030]), establishing a temporary tracking and mapping function between the first wireless cellular device and a second wireless cellular device (= dispatcher 110 can send a map to the customer’s handheld device 145a that shows directions to get from the arrival gate to the vehicle and the driver waiting for the customer; and once a driver is matched with a passenger, the passenger can send a message to the driver, see [0040])” and  
 “in connection with the temporary tracking and mapping function, and via the software application, causing the rendering of a map on the first wireless cellular device, in a manner that identifies the proposed meeting point and a position of the provider of the requested service, based on location information provided by the second wireless cellular device, relative to the proposed meeting point” (= dispatcher 110 can send a map to the customer’s handheld device 145a that shows directions to get from the arrival gate to the vehicle and the driver waiting for the customer, see [0040]; dispatcher 110 can also transmit a map of the pick-up location to the driver, see [0041]; and dispatcher 110 can provide an updated map to device 145a of the customer providing direction to the landmark at which the vehicle is located, see [0043]).  
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ferra with Grasset for the benefit of achieving a reservation system that includes security method for protecting personal data of both passenger and driver thereby enhancing safety in the system.
Regarding claim 3, as mentioned in claim 2, Grasset explicitly fails to disclose the method wherein the method further comprises, via the software application, causing the first wireless cellular device to display an option for the user of the first wireless cellular device to initiate voice communications directly with the provider of the requested service and, in response to an exercise of that option made by the user via a user interface of the first wireless cellular device, causing the first wireless cellular device to initiate said voice communications in connection with user exercise of said option. 
	However, Ferra, which is an analogous art equivalently discloses the method wherein the method further comprises, via the software application, causing the first wireless cellular device to display an option for the user of the first wireless cellular device to initiate voice communications directly with the provider of the requested service and, in response to an exercise of that option made by the user via a user interface of the first wireless cellular device, causing the first wireless cellular device to initiate said voice communications in connection with user exercise of said option (see, [0031]). 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ferra with Grasset for the benefit of achieving a reservation system that includes security method for protecting personal data of both passenger and driver thereby enhancing safety in the system.

Regarding claim 4, as mentioned in claim 2, Grasset explicitly fails to disclose the method wherein said method further comprises, via the software application, causing the first wireless cellular device to display an option for the user of the first wireless cellular device to initiate a text message for the provider of the requested service and, in connection with exercise of said option made by the user via a user interface of the first wireless cellular device, causing the first wireless cellular device to transmit the text message to the provider of the requested service.  
	However, Ferra, which is an analogous art equivalently discloses the method wherein said method further comprises, via the software application, causing the first wireless cellular device to display an option for the user of the first wireless cellular device to initiate a text message for the provider of the requested service and, in connection with exercise of said option made by the user via a user interface of the first wireless cellular device, causing the first wireless cellular device to transmit the text message to the provider of the requested service (see, [0031 and 0010]). 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ferra with Grasset for the benefit of achieving a reservation system that includes security method for protecting personal data of both passenger and driver thereby enhancing safety in the system.
 
 Regarding claim 4, as mentioned in claim 2, Grasset explicitly fails to disclose the method wherein said method further comprises, via the software application, causing the first wireless cellular device to display an option for the user of the first wireless cellular device to initiate a text message for the provider of the requested service and, in connection with exercise of said option made by the user via a user interface of the first wireless cellular device, causing the first wireless cellular device to transmit the text message to the provider of the requested service.  
	However, Ferra, which is an analogous art equivalently discloses the method wherein said method further comprises, via the software application, causing the first wireless cellular device to display an option for the user of the first wireless cellular device to initiate a text message for the provider of the requested service and, in connection with exercise of said option made by the user via a user interface of the first wireless cellular device, causing the first wireless cellular device to transmit the text message to the provider of the requested service (see, [0031 and 0010]). 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ferra with Grasset for the benefit of achieving a reservation system that includes security method for protecting personal data of both passenger and driver thereby enhancing safety in the system.

Regarding claim 5, as mentioned in claim 2, Grasset explicitly fails to disclose the method wherein said method further comprises providing a software application for download to, and installation on, the second wireless cellular device, also via the internet, wherein the software application provided for download to, and installation on, the second wireless cellular device is to configure the second wireless device to transmit position data from a GPS receiver of the second wireless device via a wide area network. 

	However, Ferra, which is an analogous art equivalently discloses the method wherein said method further comprises providing a software application for download to, and installation on, the second wireless cellular device, also via the internet, wherein the software application provided for download to, and installation on, the second wireless cellular device is to configure the second wireless device to transmit position data from a GPS receiver of the second wireless device via a wide area network (see, [0042]). 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ferra with Grasset for the benefit of achieving a reservation system that includes security method for protecting personal data of both passenger and driver thereby enhancing safety in the system.

Regarding claim 6, as mentioned in claim 2, Grasset explicitly fails to disclose the method wherein said method further comprises providing a software application for download to, and installation on, the second wireless cellular device, wherein the software application provided for download to, and installation on, the second wireless cellular device is to provide the provider of the requested service with directions to the proposed meeting point. 
	However, Ferra, which is an analogous art equivalently discloses the method wherein said method further comprises providing a software application for download to, and installation on, the second wireless cellular device, wherein the software application provided for download to, and installation on, the second wireless cellular device is to provide the provider of the requested service with directions to the proposed meeting point (see, [0041]). 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ferra with Grasset for the benefit of achieving a reservation system that includes security method for protecting personal data of both passenger and driver thereby enhancing safety in the system.

Regarding claim 7, as mentioned in claim 2, Grasset explicitly fails to disclose the method wherein said location information comprises GPS coordinates of the second wireless cellular device.
	However, Ferra, which is an analogous art equivalently discloses the method wherein said location information comprises GPS coordinates of the second wireless cellular device (see, [0042 and 0044]). 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ferra with Grasset for the benefit of achieving a reservation system that includes security method for protecting personal data of both passenger and driver thereby enhancing safety in the system.

Regarding claim 8, as mentioned in claim 2, Grasset explicitly fails to disclose the method wherein the proposed meeting point is a map location designated by the user on a user interface of the first wireless cellular device by adjusting a pin on the user interface of the first wireless cellular device.  
	However, Ferra, which is an analogous art equivalently discloses the method wherein the proposed meeting point is a map location designated by the user on a user interface of the first wireless cellular device by adjusting a pin on the user interface of the first wireless cellular device.  
 (see, [0043]). 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ferra with Grasset for the benefit of achieving a reservation system that includes security method for protecting personal data of both passenger and driver thereby enhancing safety in the system.

Regarding claim 9, as mentioned in claim 2, Grasset explicitly fails to disclose the method wherein the proposed meeting point is a location designated by the user on the user interface of the first wireless cellular device by entering an address on the user interface of the first wireless cellular device. 
	However, Ferra, which is an analogous art equivalently discloses the method wherein the proposed meeting point is a location designated by the user on the user interface of the first wireless cellular device by entering an address on the user interface of the first wireless cellular device (see, [0030]). 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ferra with Grasset for the benefit of achieving a reservation system that includes security method for protecting personal data of both passenger and driver thereby enhancing safety in the system.

Regarding claim 10, as mentioned in claim 9, Grasset explicitly fails to disclose the method wherein the location designated by the user via the user interface of the first wireless cellular device is selectively changeable by adjusting a pin on a user interface of the first wireless cellular device.  
	However, Ferra, which is an analogous art equivalently discloses the method wherein the location designated by the user via the user interface of the first wireless cellular device is selectively changeable by adjusting a pin on a user interface of the first wireless cellular device (see, [0030]). 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ferra with Grasset for the benefit of achieving a reservation system that includes security method for protecting personal data of both passenger and driver thereby enhancing safety in the system.

Regarding claim 11, as mentioned in claim 2, Grasset explicitly fails to disclose the wherein the proposed meeting point is a location designated by the user on the user interface of the first wireless cellular device by selecting an address on the user interface of the first wireless cellular device.  
	However, Ferra, which is an analogous art equivalently discloses the method wherein the proposed meeting point is a location designated by the user on the user interface of the first wireless cellular device by selecting an address on the user interface of the first wireless cellular device (see, [0030]). 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ferra with Grasset for the benefit of achieving a reservation system that includes security method for protecting personal data of both passenger and driver thereby enhancing safety in the system.

Regarding claim 12, as mentioned in claim 11, Grasset explicitly fails to disclose the wherein the location designated by the user via the user interface of the first wireless cellular device is selectively changeable by adjusting a pin on a user interface of the first wireless cellular device. 
	However, Ferra, which is an analogous art equivalently discloses the method wherein the location designated by the user via the user interface of the first wireless cellular device is selectively changeable by adjusting a pin on a user interface of the first wireless cellular device (see, [0030]). 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ferra with Grasset for the benefit of achieving a reservation system that includes security method for protecting personal data of both passenger and driver thereby enhancing safety in the system.

 Regarding claim 13, as mentioned in claim 2, Grasset explicitly fails to disclose the wherein: said method further comprises intermittently providing to the first wireless cellular device updated location information for the second wireless cellular device, wherein the software application downloaded to, and installed on, the first wireless cellular device is operative to display on the map, dependent on said updated location information, an updated position of the provider of the requested service, based on the updated location information provided by the second wireless cellular device; and said method further comprises causing re-centering the map displayed on the first wireless cellular device dependent on the updated position of the provider of the requested service relative to the proposed meeting point. 
	However, Ferra, which is an analogous art equivalently discloses the method wherein: said method further comprises intermittently providing to the first wireless cellular device updated location information for the second wireless cellular device, wherein the software application downloaded to, and installed on, the first wireless cellular device is operative to display on the map, dependent on said updated location information, an updated position of the provider of the requested service, based on the updated location information provided by the second wireless cellular device; and said method further comprises causing re-centering the map displayed on the first wireless cellular device dependent on the updated position of the provider of the requested service relative to the proposed meeting point (see, [0042-43]). 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ferra with Grasset for the benefit of achieving a reservation system that includes security method for protecting personal data of both passenger and driver thereby enhancing safety in the system.

Regarding claim 14, as mentioned in claim 2, Grasset explicitly fails to disclose the wherein: said method further comprises intermittently providing to the first wireless cellular device updated location information for the second wireless cellular device, wherein the software application downloaded to, and installed on, the first wireless cellular device is operative to display on the map, dependent on said updated location information, an updated position of the provider of the requested service, based on the updated location information provided by the second wireless cellular device; and said method further comprises causing automatically adjusting the map displayed on the first wireless cellular device dependent on the updated position of the provider of the requested service, so as to render the map as a moving map.
	However, Ferra, which is an analogous art equivalently discloses the method wherein: said method further comprises intermittently providing to the first wireless cellular device updated location information for the second wireless cellular device, wherein the software application downloaded to, and installed on, the first wireless cellular device is operative to display on the map, dependent on said updated location information, an updated position of the provider of the requested service, based on the updated location information provided by the second wireless cellular device; and said method further comprises causing automatically adjusting the map displayed on the first wireless cellular device dependent on the updated position of the provider of the requested service, so as to render the map as a moving map (see, [0042-43]). 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ferra with Grasset for the benefit of achieving a reservation system that includes security method for protecting personal data of both passenger and driver thereby enhancing safety in the system.

Regarding claim 15, as mentioned in claim 2, Grasset explicitly fails to disclose the wherein causing provision of the first wireless cellular device with a map comprises causing the rendering of a moving map on a display screen of the first wireless cellular device, based on location information provided by the second wireless cellular device and dependent on the position of the provider of the requested service relative to the proposed meeting point.  
	However, Ferra, which is an analogous art equivalently discloses the method wherein causing provision of the first wireless cellular device with a map comprises causing the rendering of a moving map on a display screen of the first wireless cellular device, based on location information provided by the second wireless cellular device and dependent on the position of the provider of the requested service relative to the proposed meeting point.  
 (see, [0042-43]). 

Regarding claim 16, as mentioned in claim 2, Grasset explicitly fails to disclose the wherein the map displayed on a display of the first wireless cellular device is operative to graphically emphasize a route between the proposed meeting point for the user of the first wireless cellular device and the provider of the requested service and a position of the provider of the requested service, based on location information provided by the second wireless cellular device.
	However, Ferra, which is an analogous art equivalently discloses the method wherein the map displayed on a display of the first wireless cellular device is operative to graphically emphasize a route between the proposed meeting point for the user of the first wireless cellular device and the provider of the requested service and a position of the provider of the requested service, based on location information provided by the second wireless cellular device(see, [0040]). 

Regarding claim 17, as mentioned in claim 2, Grasset explicitly fails to disclose the wherein the method includes providing, via the software application, an alert to the user of the first wireless cellular device, when, according to the location information provided by the second wireless cellular device, the provider of the requested service gets within a predetermined proximity of the proposed meeting point.  
	However, Ferra, which is an analogous art equivalently discloses the method wherein the method includes providing, via the software application, an alert to the user of the first wireless cellular device, when, according to the location information provided by the second wireless cellular device, the provider of the requested service gets within a predetermined proximity of the proposed meeting point (see, [0041]). 


Regarding claim 18, as mentioned in claim 2, Grasset explicitly fails to disclose the wherein the method includes providing, via the software application, an alert to the user of the first wireless cellular device, when according to the location information provided by the second wireless cellular device, the provider of the requested service arrives at the proposed meeting point. 
	However, Ferra, which is an analogous art equivalently discloses the method wherein the method includes providing, via the software application, an alert to the user of the first wireless cellular device, when according to the location information provided by the second wireless cellular device, the provider of the requested service arrives at the proposed meeting point (see, [0041]). 

Regarding claim 19, as mentioned in claim 2, Grasset explicitly fails to disclose the wherein establishing the temporary tracking and mapping function between the first wireless cellular device and the second wireless cellular device associated with the provider of the requested service includes receiving from the second wireless cellular device an indication, entered by the provider of the requested service into a user interface of the second wireless cellular device, representing an agreement to provide the requested service. 
	However, Ferra, which is an analogous art equivalently discloses the method wherein establishing the temporary tracking and mapping function between the first wireless cellular device and the second wireless cellular device associated with the provider of the requested service includes receiving from the second wireless cellular device an indication, entered by the provider of the requested service into a user interface of the second wireless cellular device, representing an agreement to provide the requested service (see, [0026]). 
  
Regarding claim 20, as mentioned in claim 2, Grasset explicitly fails to disclose the wherein said method further comprises, via the software application, causing the first wireless cellular device to display an option for the user of the first wireless cellular device to forward information regarding provision of the requested service to a third party designated by the user of the first wireless device.
	However, Ferra, which is an analogous art equivalently discloses the method wherein said method further comprises, via the software application, causing the first wireless cellular device to display an option for the user of the first wireless cellular device to forward information regarding provision of the requested service to a third party designated by the user of the first wireless device (see, [0028-29 and 0033; and table 1 includes “passengers” whereby the passengers are being associated with the “the third party”). 

Regarding claim 21, as mentioned in claim 20, Grasset explicitly fails to disclose the wherein the method includes providing an alert to the third party designated by the user when the provider of the requested service arrives at the proposed meeting point.
	However, Ferra, which is an analogous art equivalently discloses the method wherein the method includes providing an alert to the third party designated by the user when the provider of the requested service arrives at the proposed meeting point (see, [0039 and 0041]). 

Regarding claim 23, Grasset disclose a method (= contact between a pedestrians wishing to go to a given place and vehicles capable of accommodating the pedestrians in order to transport them to the given place, see col. 1, line 7-12)  comprising:
 providing a software application for download via the internet to a first wireless cellular device, for installation on the first wireless cellular device (= portable means made available to pedestrians/FOCUS 1, see col. 2, lines 18-20; and FOCUS 1 comprises electronic payment means, see col. 2, lines 44-55);
 receiving information from a user of the first wireless cellular device to establish an account (= generating a request signal which is representative of data relating to trips wanted by the pedestrian, see col. 3, lines 6-16);
 receiving information entered via the software application selectively downloaded to and installed on the first wireless cellular device, wherein the information is submitted in connection with a request for a service from a user of the first wireless cellular device (= exchange of identities, see col. 3, lines 55-63; and col. 4, line 59-col. 5, line 17); 
a second wireless cellular device, wherein the second wireless device is associated with a provider of the requested service (= request signal is generated, see col. 3, lines 25-51);
 identifying, in connection with the request for service, a proposed meeting point for the user of the first wireless cellular device and the provider of the requested service, wherein the proposed meeting point is a location designated by the user via a user interface of the first wireless cellular device (= exchange of code data on location of the pick up, see col. 3, lines 25-63).
Grasset explicitly fails to disclose the claimed limitations of: “responsive to the request for service, and contingent on receiving payment information from the user of the first wireless cellular device in association with the account, establishing a temporary tracking and mapping function between the first wireless cellular device” and
 “in connection with the temporary tracking and mapping function, and via the software application, causing the rendering of a moving map on the first wireless cellular device, in a manner that identifies the proposed meeting point and a position of the provider of the requested service, based on location information provided by the second wireless cellular device, relative to the proposed meeting point, and updates thereto”.  
However, Ferra, which is an analogous art equivalently disclose the claimed limitations of:
“responsive to the request for service, and contingent on receiving payment information from the user of the first wireless cellular device in association with the account (= dispatcher 110 obtain information about reservation, drivers and customers from a persistent storage module 115, see [0027]; dispatcher 110 allows customer to enter a transportation reservation using device 145a by a requesting a reservation form, see [0029]; and typical data to make a reservation are pick-up and drop-off locations and billing information, see [0030]), establishing a temporary tracking and mapping function between the first wireless cellular device 
(= dispatcher 110 can send a map to the customer’s handheld device 145a that shows directions to get from the arrival gate to the vehicle and the driver waiting for the customer; and once a driver is matched with a passenger, the passenger can send a message to the driver, see [0040])” and
 “in connection with the temporary tracking and mapping function, and via the software application, causing the rendering of a moving map on the first wireless cellular device, in a manner that identifies the proposed meeting point and a position of the provider of the requested service, based on location information provided by the second wireless cellular device, relative to the proposed meeting point, and updates thereto”
(= dispatcher 110 can send a map to the customer’s handheld device 145a that shows directions to get from the arrival gate to the vehicle and the driver waiting for the customer, see [0040]; dispatcher 110 can also transmit a map of the pick-up location to the driver, see [0041]; and dispatcher 110 can provide an updated map to device 145a of the customer providing direction to the landmark at which the vehicle is located, see [0043]).  
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ferra with Grasset for the benefit of achieving a reservation system that includes security method for protecting personal data of both passenger and driver thereby enhancing safety in the system.
Allowable Subject Matter
4.	a.	Claim 24 is allowable.
	b.	Claims 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                              CONCLUSION 
 5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.